                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE

USA

     v.                                   Case No.2:18-cr-165-JL
George Royle V



                                  ORDER


      This case has been referred to the United States District Court

for the District of New Hampshire, sitting by designation.

      The United States District Court for the District of Maine

retains jurisdiction over this case and will ultimately enter final

judgment.    All original motions, pleadings, and other documents shall

continue to be filed with the Clerk, District of Maine in accordance

with that district's case filing rules.     Absent a court order to the

contrary, no courtesy copies need be filed in the District of New

Hampshire.


      SO ORDERED.

                                          /s/ Landya B. McCafferty____
                                          Landya B. McCafferty
                                          United States District Judge
                                          Chief Judge




Date: November 20, 2018



cc:     Counsel of Record
        Original order to Clerk, U.S. District Court, Maine
